Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150034                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 150034
                                                                   COA: 315948
                                                                   Wayne CC: 12-011951-FH
  YUL DAVIES,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 19, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2015
           d0422
                                                                              Clerk